DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brett H. Peterson on 27 June 2022.
The application has been amended as follows: 
Specification
[0029], line 1: “A bag filter 50 is attached to the canister inlet 34 to improve the filtration ability of”
[0037], line 5: “86 is often about 0.5 inches wide and about 0.02 inches thick. The clamp 78 is attached to the”
Claim 1
Line 13: “wherein the plug is sized and configured to engage the 
Line 19: “vacuum such that the vacuum inlet extends through the filter inlet opening; and”
Claim 2
Line 3: “second flexible connector, and wherein the 
Claim 4
Line 3: “sides of a 
Claim 5
Line 2: “wherein distal ends of the first and second clamping arms extend through the guide slot and are movable within”
Claim 6
Line 1: “The vacuum filter bag of claim 4, wherein the first and second clamping arms comprise a clamping face”
Claim 7
Line 1: “The vacuum filter bag of claim 4, wherein the first and second clamping arms comprise distal ends which”
Claim 8
Lines 2-3: “distal ends of the first and second clamping arms, and wherein the strap is attached to the 
Claim 9
Line 2: “shoulder disposed adjacent the distal end, a 
Claim 10
Line 9: “an inlet flange attached to the filter bag front layer at the front layer opening;”
Line 14: “a plug which is sized and configured to engage the 
Claim 11
Line 2: “shoulder disposed adjacent the distal end, a 
Claim 14
Line 4: “
Claim 15
Line 4: “the first and second clamping arms are movable within the guide slot to actuate the clamp.”
Claim 16
Line 1: “16. The vacuum filter bag of claim 14, wherein the first and second clamping arms are 
Claim 18
Line 9: “an inlet flange attached to the filter bag front layer at the front layer opening;”
Line 16: “wherein the clamp is operable to grip a 
Claim 19
Line 2: “to engage the 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a vacuum filter bag comprising:
a flexible front layer;
a flexible back layer;
wherein the flexible front layer and the flexible back layer are attached together to form a filter bag;
wherein the filter bag comprises filter media of a porosity sufficient to filter dust from air flowing through the filter media;
a front layer opening formed in the filter bag front layer;
an inlet flange attached to the filter bag front layer at the front layer opening;
an inlet gasket attached to the inlet flange;
a filter inlet opening formed in the inlet gasket; 
and further comprising:
a plug which is attached to the inlet flange by a first flexible connector;
wherein the plug is sized and configured to engage the inlet gasket to thereby close the filter inlet opening;
a clamp which is connected to the inlet flange by a second flexible connector;
wherein the clamp is secured to the inlet flange in a position adjacent the filter inlet opening;
wherein the clamp is operable to grip a vacuum inlet when the filter bag is attached to a vacuum such that a vacuum inlet extends through the filter inlet opening; and
wherein the clamp is operable to grip the plug and thereby hold the plug in a position wherein the plug closes the filter inlet opening (claim 1);
a filter inlet opening formed in the inlet gasket;
a clamp secured to the inlet flange in a position adjacent the filter inlet opening such that the clamp is operable to grip a vacuum inlet tube which extends through the filter inlet opening;
a plug which is sized and configured to engage the filter inlet gasket to thereby close the filter inlet opening; and
wherein the clamp is operable to grip the plug and thereby hold the plug in a position wherein the plug closes the filter inlet opening (claim 10); or 
a clamp secured to the inlet flange in a position adjacent the filter inlet opening;
wherein the clamp comprises a first clamping arm and a second clamping arm which are configured to be positioned on opposite sides of a vacuum inlet tube within a vacuum canister;
wherein the clamp is operable to grip a generally cylindrical section of a vacuum inlet tube which extends through the filter inlet opening by moving the first clamping arm and the second clamping arm towards each other; and
wherein, during use of the vacuum filter bag, the first clamping arm and the second clamping arm are held against a vacuum inlet tube to secure the inlet flange to the vacuum tube inlet (claim 18)
is considered to define patentable subject matter over the prior art.
The invention provides for a clamp for a vacuum bag that prevents the expelling of dust while the bag is handled by the user ([0032]).
The closest prior art is regarded to be BRANOfilter (DE202016100890U1), which discloses a dust filter bag 4 having a carrier plate 6 with a sealing ring 8 around an inlet opening 43 (Fig. 2; [0033]) (i.e., an inlet flange; a filter inlet opening), a clamping element 7 ([0035]), and a closure cover 61 held by a film hinge 62 ([0037]) (i.e., a plug; a flexible connector). However, BRANOfilter does not suggest an inlet gasket as claimed, a clamp having a flexible connector, or a clamp that grips a plug or closure cover (claims 1, 10), or a clamp secured to the inlet flange in a position adjacent the filter inlet opening, or a clamp with first and second clamping arms (claim 18), and one would not have been motivated to provide these features, noting that the clamp functions by narrowing the inner diameter of a sealing ring using projections that interact with spaced sections of the sealing ring (Fig. 5; [0035], [0040], [0035], [0044]).
BRANOfilter (DE202016106293U1) discloses a dust filter bag 1 with a bag inlet opening 22 around which is a holding plate device 3 (Figs. 1, 2; [0057]) having a closure flap 34 attached to a hinge device 33 by a spring section 35f ([0066]) (i.e., a plug which is attached to an inlet flange by a first flexible connector). However, BRANOfilter does not suggest a clamp, and it would not have been obvious to provide one.
Lin (US 2002/0185869 A1) discloses a clamping device (Abstract) for closing the flanged connection 12 of a container 12 (Fig. 1; [0018]) wherein a cap 14 ([0018]) (i.e., a plug) is held by a clamping device 20 ([0019]) having arcuate segments 22 and 24 ([0020]) (i.e., a clamp; first and second clamping arms). However, Lin does not suggest that the clamp should be secured to an inlet flange, or that the plug should have a flexible connector, and no suggestion is made that the clamping device should be used to secure the container to a vacuum inlet tube.
Riggs (US 2013/0032359 A1) discloses a stripper rubber 80 that acts as a seal (Fig. 3; [0042]) (i.e., a plug) and that is surrounded by a clamp assembly 40 with first and second curved bands 42 and 44 (Fig. 2; [0038]) (i.e., a clamp; first and second clamping arms). However, Riggs is directed toward a rotating head on a drilling rig ([0030]), and the skilled practitioner would not have been motivated to consult the drilling rig art for the development of a vacuum filter bag. Riggs also does not suggest that the clamp should be secured to an inlet flange, or that the plug should have a flexible connector.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configurations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772